Title: To James Madison from Isaac Coffin, 10 June 1819
From: Coffin, Isaac
To: Madison, James


Dear Sir
London June 10th. 1819
In your dignified retirement I much fear my application to you for a second Supply of wild Turkies will induce you to believe me void of Modesty and Forbearance. Two as you know out of the Six survived the Voyage, they have repeatedly deserted & have as often been secured. They are much admired by all our country Gentlemen, but have not bred to the extent contemplated. I am most anxious to have a Pair to present to our celebrated Agriculturist Mr. Coke. If it is not putting you to any inconvenience I will thank you at your leisure to forward me a Male and Female to Liverpool through our Consul at Alexandria.
I trust Mrs. Madison to whom I beg to be most kindly remembered has increased her Stock of Pheasants so as to be able to supply all the Ladies of her acquaintance with the Breed.
Please to direct to me to the care Thos. & Wm. Earle & Co. Merchts Liverpool. Wishing you Health & Prosperity I remain Dear Sir very faithfully Your’s
Isaac Coffin
